By the Court,
Hawley, J.:
The executor of this estate presented to the district court an “ account of his receipts and disbursements as a final account of his executorship,” and on the day set for the settlement of the account, the report of the executor was-confirmed, and the account “allowed and approved” by the court. The portion of the order appealed from reads as follows: “The said executor is hereby ordered to forthwith pay into the hands of the county treasurer of Lincoln County, state of Nevada, the above-mentioned sum of one thousand and eighty-seven dollars and fifty cents; said sum to be by said treasurer placed to the credit of the heirs and devisees of said Anthony McMahan, deceased, and to be by said treasurer paid to. said heirs or devisees upon the order of this court, after proof of identity as such.”
The sum of one thousand and eighty-seven dollars and fifty cents was the amount shown to be in the hands of the executor. If the estate was not in a condition to be closed when the final account of the executor was presented, it was the duty of the court to give such reasonable extension of time as might be necessary “for a final settlement of 'the estate.” (1 Comp. L. 729.) The order requiring the executor to pay the moneys in *242his hands to the county treasurer was without authority of law, and void. (Willson v. Hernandez, 5 Cal. 443.) The costs of this appeal should be paid “ out of the estate.” (1 Comp. L. 791.)
The order appealed from is reversed, and the cause remanded.